NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DARREN J. EDMONDS,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1281
                                             )
MONIKA S. EDMONDS,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Sarasota
County; Donna Padar Berlin, Judge.

W. Matthew Kowtko of Kowtko Law Group,
P.A., Sarasota, for Appellant.

Angela D. Flaherty of Flaherty Law Firm,
Sarasota, for Appellee.




PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.